Citation Nr: 1505970	
Decision Date: 02/09/15    Archive Date: 02/18/15

DOCKET NO.  10-23 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for additional disability as a result of a January 2001 VA surgery to remove a left thigh mass.


REPRESENTATION

Veteran represented by:	Kentucky Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Laura E. Collins, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1990 to July 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

In March 2011, the Veteran and his spouse testified in a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the claims file.

When this matter was initially before the Board in August 2013, the Board denied compensation under 38 U.S.C.A. § 1151.  The Veteran appealed the Board's August 2013 decision to the United States Court of Appeals for Veterans Claims, which, in an April 2014 order, granted the parties' joint motion for remand, vacating the Board's August 2013 decision and remanding the case for compliance with the terms of the joint motion.


FINDINGS OF FACT

1.  The Veteran has additional disability of the left thigh, including pain, weakness, and muscle loss, caused by a January 2001 VA surgery to remove a left thigh mass.  

2.  The 2001 VA surgery to remove a left thigh mass is not shown by the evidence of record to have been accomplished with informed consent.  


CONCLUSION OF LAW

The criteria for compensation under 38 U.S.C.A. § 1151 for additional disability of the left thigh, including pain, weakness, and muscle loss, are met.  38 U.S.C.A. §§ 1151 (West 2014); 38 C.F.R. §§ 3.361, 17.32 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pursuant to 38 U.S.C.A. § 1151, a Veteran may be compensated for a "qualifying additional disability" that was not the result of the Veteran's willful misconduct and that is actually and proximately caused by VA hospital care, medical or surgical treatment, or examination furnished by VA.  38 U.S.C.A. § 1151(a); 38 C.F.R. § 3.361.  "To determine whether a Veteran has an additional disability, VA compares the Veteran's condition immediately before the beginning of the....medical or surgical treatment...upon which the claim is based to the Veteran's condition after such...treatment."  38 C.F.R § 3.361(b).  A "qualifying additional disability" is actually caused by VA care, treatment, or examination when the VA care, treatment or examination "resulted" in the additional disability.  38 C.F.R. § 3.361(c)(1).  

A "qualifying additional disability" is proximately caused by VA medical care, treatment, or examination when the disability results either from the carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the medical treatment; or from "an event" that is "not reasonably foreseeable."  38 U.S.C.A. § 1151(a); 38 C.F.R § 3.361(d)(1).  To establish that the proximate cause of a disability was the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA, the claimant must show that either (1) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (2) VA furnished the care, treatment, or examination without the Veteran's informed consent.  38 C.F.R. § 3.361(d)(1).  

Determinations of whether there was informed consent involve consideration of whether the health care providers substantially complied with the requirements of 38 C.F.R. § 17.32.  Minor deviations from the requirements of 38 C.F.R. § 17.32 that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  38 C.F.R. § 3.361(d)(1).  The informed consent process must be appropriately documented in the medical record.  38 C.F.R. § 17.32(d)(1).  Signature consent is required for all diagnostic and therapeutic treatments or procedures that require anesthesia.  38 C.F.R. § 17.32(d)(1)(ii). 

The Veteran essentially contends that during surgery to remove a small cyst from his left thigh, additional muscle tissue was removed without his consent.  He reports that, prior to the surgery, he was advised that the mass was likely not malignant because it had not increased in size.  However, post surgery, he was informed that the mass might be cancerous and as a result, muscle tissue was removed.

By way of history, the Board notes that in June 1999, the Veteran underwent an MRI for myalgia affecting his left lower thigh to his knee.  He was found to have a mass in the vastus medialis muscle at the mid-thigh level and thereafter was monitored for changes.  Following a June 2000 MRI, which revealed no changes compared to prior examination, it was noted that the 1.2 by 1.8 cm mass most likely represented a vascular formation, possibly a hemangioma.  

The record reflects that in January 2001, the Veteran underwent elective surgery to remove a mass located in his left thigh.  The operative report indicates that initially, the left thigh mass shown on MRI was not palpable.  However, with the use of intraoperative ultrasound, the mass was located and excised by electrocautery.  The report indicates that several branches of the artery and veins supplying the muscle tissue were ligated for hemostasis and that, following excision of the mass, "the remaining muscle tissues that had discolored during the excision [were] excised."  It was further noted that the Veteran tolerated the procedure well, but was to be on 23-hour observation for pain management due to the extent of the dissection and excision.  The Veteran was discharged, but readmitted for post-operative wound infection.  He received intravenous antibiotic treatment for several days and was discharged in stable condition with antibiotics.

It is uncontested that the Veteran has additional disability as a result of the additional muscle tissue that was removed during the surgery.  The July 2009 VA examiner found that the surgery resulted in injury to the vastus medialis muscle, causing residual pain, weakness, uncertainty of movement, and numbness of the scar area.  He observed a loss of deep fascia or muscle substance, shown by reduced circumference of the left thigh as compared to the right and a palpable defect of the left vastus medialis measuring 6 cm wide by 10 cm long.  The examiner found no occupational effects, but usual daily activities were affected in the following ways: severe effect on sports, moderate effect on exercise, and mild effect on chores, shopping, and recreation.  The VA examiner opined that the deficit in muscle and skin that the Veteran has now was caused by the surgery and did not exist before the surgery.

Following the surgery, a VA treatment record dated in February 2002 shows periodic sharp pains deep in the left medial thigh a few times a month.  A private treatment record dated September 2006 states the Veteran "lost a lot of muscle tone" as a result of the surgery, and has residual pain for which he has undergone physical therapy.  

At his March 2011 hearing, the Veteran testified that his current residual disability includes pain, weakness, and muscle loss resulting in occupational and functional limitations.  He was very active before the surgery, but he can no longer run or play sports.  He limits himself in play with his children, and cannot participate in leisure activities or even grocery shopping if a good deal of walking is required.  He takes hydrocodone for the pain as needed.  He works in roofing, and no longer can perform all the required duties, because he can no longer climb roofs, lean down, or get on his knees.  The Veteran describes the pains as bone-deep, at 10 out of 10, and tear-inducing.

The Board thus finds that the additional excision of muscle tissue during the January 2001 VA surgery resulted in additional disability including pain, weakness, and muscle loss.

The Board obtained two medical opinions addressing, inter alia, whether the muscle tissue loss and resulting disability was reasonably foreseeable.

The VA examiner opined that the Veteran's residual disabilities were less likely than not caused by carelessness on the part of the physician.  In support of that conclusion, the examiner noted that there was discolored muscle around the lipoma which was felt to be abnormal and requiring excision by the surgeon.  He continued that, even though the lipoma was smaller than the muscle excision, "the muscle around the lipoma had been affected and required removal."  Finally, the examiner opined that the residual disabilities were as likely as not to have been reasonably foreseeable.  In his supporting rationale, the examiner stated that the "extensive residual defect might not have been reasonably foreseeable since this was a small lipoma," but that it was known that some of the reactive tissue around the tumor would require resection.

In April 2013, a Veterans Health Administration (VHA) general surgeon opined that the 2001 surgery performed on the Veteran was appropriate and standard of care.  He noted that the mass was treated as if it was a sarcoma and the technique used was to prevent any spilling of cancer cells or recurrence of the tumor, which could lead to more serious consequences.  He found no evidence of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA surgeon.  The surgeon noted that discolored muscle noted on the operative report can be attributed to vascular supply.  He further noted that if any surrounding muscle tissue becomes ischemic because of the surgery, it will discolor and should be resected and not left behind because dead tissue within a wound can have severe consequences.  If additional muscle tissue does become ischemic and must be removed, "[t]here will be a defect and muscle loss and weakness as an obvious consequence" of the resection, though the amount of muscle requiring resection could not be exactly predicted.  

Thus, both the VA examiner and VHA specialist essentially agree that if surrounding muscle tissue becomes ischemic during surgery, it is reasonably foreseeable that the affected tissue should be removed.  Further, defect, muscle loss, and weakness are reasonably foreseeable consequences of the excision of additional muscle tissue.  However, the extent of the ischemic tissue that must be removed and the extent of the resulting defect are not predictable.  Thus, the Board finds that it was reasonably foreseeable that muscle tissue may need to be removed during the surgery, and it was also reasonably foreseeable that any such additional excision would result in defect, muscle loss, and weakness.

The Board further finds, however, that VA furnished the surgical treatment without the Veteran's informed consent.  Given that the Veteran underwent surgery that required anesthesia or narcotic analgesia, a signed consent was required.  38 C.F.R. § 17.32(d)(1)(ii).  

Prior to the procedure, the Veteran consented to an excisional biopsy of a left thigh mass with identified risks of "bleeding, infection, vascular, nerve injury."  The consent form signed by the Veteran also indicates a request of "additional operations or procedures as are found to be necessary or desirable, in the judgment of the professional staff...during the course of the above-named operation or procedure."  While the excision of additional muscle tissue may fall under the definition of "additional operations or procedures as are found to be necessary or desirable, in the judgment of the professional staff...during the course of the above-named operation," this form does not fully satisfy the requirements for informed consent under 38 C.F.R. § 17.32(c).

Informed consent must follow "a careful explanation by the practitioner...in language understandable to the patient or surrogate the nature of...reasonably foreseeable associated risks, complication or side effects."  Following the explanation, "[t]he patient or surrogate must be given the opportunity to ask questions, [and] to indicate comprehension of the information provided."  38 C.F.R. § 17.32(c).  Here, the listed risks on the signed documentation of consent do not include muscle tissue loss, defect, or weakness.  The Veteran has competently and credibly reported that he was never told of the possibility of excision of additional tissue or the reasonably foreseeable consequences thereof prior to the surgery and strenuously denied giving any informed consent to these risks.  In fact, the Veteran has stated multiple times that he would not have consented to the procedure if he had known of this possibility, because the discomfort from the cyst was not so severe as to warrant additional risk.  

Finally, the Veteran's spouse testified that, during the Veteran's procedure, a physician informed her that they were having trouble finding the area of the cyst and were going to have to take out more than they had originally thought.  However, she reports that her consent was neither requested nor given.  Further, the Veteran's mother submitted a July 2013 statement indicating that she accompanied her son to the surgery and was never informed of the possibility of any cancer, but was informed during the surgery that it was taking longer than expected and that a larger piece of muscle had to be cut out.  The competent and credible evidence shows that the Veteran's spouse and mother were matter-of-factly informed of the development, rather than asked for permission as surrogates.

Based on the foregoing, the Board finds that VA furnished the Veteran's hospital surgical treatment associated with the January 2001 surgery without the Veteran's informed consent.  38 C.F.R. §§ 3.361(d)(1)(ii); 17.32(c).  As such, the Veteran's case meets the criteria under the provisions of 38 U.S.C.A. § 1151 for entitlement to compensation for additional disability of the left thigh, including pain, weakness, and muscle loss, as a result of the VA surgery in January 2001 to remove a left thigh mass.  The evidence shows that the Veteran had additional disability when compared to his left thigh condition immediately before the surgery, and that additional disability resulted from the surgery.  The evidence shows that the January 2001 surgical treatment actually caused the Veteran's additional disability.  Further, the evidence fails to show that the surgery was accomplished with informed consent as required under applicable criteria.  As such, the claim is granted.


ORDER

Entitlement to compensation for additional disability of the left thigh, including pain, weakness, and muscle loss, as a result of a January 2001 VA surgery to remove a left thigh mass, under the provisions of 38 U.S.C.A. § 1151 , is granted.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


